                                        Case 3:21-cv-00121-HDM-WGC Document 18
                                                                            17 Filed 09/13/21 Page 1 of 2



                                     WILLIAM J. GEDDES
                                 1 Nevada Bar No. 6984
                                     KRISTEN R. GEDDES
                                 2 Nevada Bar No. 9027
                                     THE GEDDES LAW FIRM, P.C.
                                 3 1575 Delucchi Lane, Suite 206
                                     Reno, Nevada 89502
                                 4 Phone: (775) 853-9455
                                     Fax: (775) 299-5337
                                 5 Email: Will@TheGeddesLawFirm.com
                                     Email: Kristen@TheGeddesLawFirm.com
                                 6 Attorneys for Plaintiff Garth Shelton
                                 7                                UNITED STATES DISTRICT COURT
                                 8                                         DISTRICT OF NEVADA
                                 9 GARTH SHELTON, an individual,                        CASE NO: 3:21-cv-121-HDM-WGC
                                10                        Plaintiff,
                                                                                            STIPULATION AND ORDER FOR
                                11 vs.                                                       DISMISSAL OF ACTION WITH
                                                                                                    PREJUDICE
                                12 ELDORADO RESORTS, INC., a domestic
1575 Delucchi Lane, Suite 206




                                     corporation; CAESAR’S ENTERTAINMENT,
 The Geddes Law Firm, P.C.




                                13 INC., a foreign corporation.
    Phone 775-853-9455
       Reno, NV 89502




                                14                              Defendants.
                                15
                                16          Plaintiff Garth Shelton and Defendant Caesars Entertainment, Inc., f/k/a Eldorado Resorts,
                                17 Inc., by and through their respective undersigned counsel, hereby stipulate and agree pursuant to
                                18 Fed. R. Civ. P. 41(a)(1)(A)(ii) to dismiss this action with prejudice, each party to bear his or its own
                                19 fees and cost.
                                20 / / /
                                21 / / /
                                22 / / /
                                23 / / /
                                24 / / /
                                25 / / /
                                26 / / /
                                27 / / /
                                28 / / /


                                                                                       1
                                       Case 3:21-cv-00121-HDM-WGC Document 18
                                                                           17 Filed 09/13/21 Page 2 of 2




                                 1          Respectfully submitted this 13th day of September, 2021.
                                 2
                                     THE GEDDES LAW FIRM, P.C.                        McDONALD CARANO LLP
                                 3 Electronic Signature Authorized                    Electronic Signature Authorized
                                 4
                                     By:     /s/ Kristen Geddes                          By: ___/s/ Chelsea Latino_________________
                                 5   William J. Geddes, Esq.                             Leigh Goddard, Esq.
                                     Nevada Bar No. 6984                                 Nevada Bar No. 6315
                                 6   Kristen R. Geddes                                   Chelsea Latino, Esq.
                                 7   Nevada Bar No. 9027                                 Nevada Bar No. 14227
                                     1575 Delucchi Lane, Suite 206                       100 W. Liberty St., Tenth Floor
                                 8   Reno, Nevada 89502                                  Reno, NV 89501
                                     Tel: (775) 853-9455 / Fax: (775) 299-5337           Tel: (775) 788-2000
                                 9   Email: Will@thegeddeslawfirm.com                    Email: lgoddard@mcdonaldcrano.com
                                     Email: Kristen@thegeddeslawfirm.com                 Email: clatino@mcdonaldcarano.com
                                10
                                     Attorneys for Plaintiff Garth Shelton               Attorneys for Defendant Caesars Entertainment,
                                11                                                       Inc., f/k/a Eldorado Resorts, Inc.

                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13     Pursuant to the stipulation of the parties (ECF NO. 17), this action is hereby DISMISSED WITH
    Phone 775-853-9455
       Reno, NV 89502




                                       PREJUDICE, with each party to bear its own fees and costs.
                                14
                                15                                               IT IS SO ORDERED:

                                16
                                17                                               UNITED STATES DISTRICT JUDGE

                                18
                                                                                 DATED: September 13, 2021
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                     2
